 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   JERRY GEORGE WOOD JR.,

 9                            Plaintiff,                 CASE NO. C18-983-MJP-BAT

10       v.                                              ORDER DENYING MOTION FOR
                                                         STAY
11   KEVIN YOUNG, et. al.,

12                            Defendant.

13            Mr. Wood is proceeding pro se and in forma pauperis in this 42 U.S.C. § 1983 civil
14   rights action. Mr. Wood moves to stay this action (Dkt. 42). The Court denies Mr. Wood’s
15   motion.
16             “The power to stay a case is ‘incidental to the power inherent in every court to control
17   the disposition of the causes on its docket with economy of time and effort for itself, for counsel,
18   and for litigants.’” Halliwell v. A-T Sols., 2014 WL 4472724, at *7 (S.D. Cal. Sept. 10, 2014)
19   (quoting Landis v. North American Co., 299 U.S. 248, 254 (1936)). To determine if a stay is
20   appropriate, the Court should weigh the “competing interests which will be effected by the
21   granting or refusal to grant a stay,” including “the possible damage which may result from the
22   granting of a stay, the hardship or inequity which a party may suffer in being required to go
23   forward, and the orderly course of justice measured in terms of the simplifying or complicating



     ORDER DENYING MOTION FOR STAY - 1
 1   of issues, proof, and questions of law which could be expected to result from a stay.” Lockyer v.

 2   Mirant, 398 F.3d 1098, 1110 (9th Cir. 2005) (internal citations and quotation marks omitted).

 3   The party seeking the stay bears the burden of establishing the need to stay the action. Clinton v.

 4   Jones, 520 U.S. 681, 708 (1997).

 5          Mr. Wood seeks a stay of this action on the grounds that he is experiencing psychological

 6   issues which he contends make it difficult for him to focus on prosecuting this case. Dkt. 42. Mr.

 7   Wood indicates he has been in solitary confinement since January 21, 2018, and that his isolation

 8   has taken a toll on him psychologically. Id. However, in the last month alone Mr. Wood has filed

 9   several motions and other documents in this case including a motion to file an amended

10   complaint and a motion for reconsideration, as well as a notice of appeal. See, e.g., Dkts. 34, 37,

11   39, 41, 42. Mr. Wood’s ability to draft and file these motions with the Court tends to indicate that

12   he is capable of litigating this action. The Court also notes that the instant motion is clearly and

13   cogently written demonstrating that, despite any issues he may be experiencing, Mr. Wood

14   appears, at this point, capable of articulating himself to the Court and navigating the litigation

15   process.

16          Absent a more specific and detailed explanation or evidence demonstrating that Mr.

17   Wood’s psychiatric condition is impacting his ability to litigate this case, the Court declines to

18   grant an indefinite stay of the proceedings at this time.

19          Plaintiff’s motion to stay (Dkt. 42) is DENIED.

20

21          DATED this 20th day of February, 2019.

22

23                                                               A
                                                            BRIAN A. TSUCHIDA
                                                            United States Magistrate Judge


     ORDER DENYING MOTION FOR STAY - 2
